REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a method of promoting production of tilapia larvae of a selected sex comprising: providing a plurality of tilapia larvae in a volume of water; and irradiating the tilapia larvae with light having a spectrum substantially concentrated within a predetermined range of 440-460 nm wavelengths as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/EBONY E EVANS/Primary Examiner, Art Unit 3647